Citation Nr: 1311058	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  07-25 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hepatitis. 

2.  Entitlement to service connection for generalized arthritis.  

3.  Entitlement to a compensable disability rating for service-connected hearing loss prior to October 9, 2012, and a disability rating in excess of 10 percent from October 9, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to May 1969 and from March 1975 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran submitted a claim for entitlement to service connection for tinnitus in February 2011.  There is no indication in the claims folder or Virtual VA that this issue has been developed at this time.  Accordingly, it is referred to the agency of original jurisdiction (AOJ) for consideration.

The issue of entitlement to a compensable disability rating for service-connected hearing loss prior to October 9, 2012, and a disability rating in excess of 10 percent from October 9, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The competent medical evidence of record does not demonstrate the Veteran has a current disability involving hepatitis.

2.  The evidence of record does not demonstrate the Veteran has generalized arthritis or a disability involving arthritis this related to service.


CONCLUSIONS OF LAW

1.  Hepatitis was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012). 

2.  Generalized arthritis was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2012)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for benefits was received in April 2006.  At that time the issues of service connection for hepatitis and generalized arthritis had previously been denied and the Veteran was required to submit new and material evidence to reopen the claim.  

The RO wrote to him in July 2006.  He was provided with notice that he needed to submit new and material evidence to reopen his claim.  He was also provided with specific notice on how to substantiate his claim for service connection for a disability.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence for him.  The letter also included notice on how VA disability ratings and effective dates are determined.  See Dingess, supra.

The Veteran responded to the letter in August 2006.  He submitted medical evidence in support of his claim.  

The Veteran's claim was denied in October 2006.  He submitted his notice of disagreement (NOD) in December 2006.  He also submitted medical evidence in support of his claim.  He again submitted additional evidence with his substantive appeal in August 2007.  

The Veteran has not disputed the sufficiency of the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  He submitted specific arguments, pertinent private records that he argued satisfied the criteria for either an increased rating or service connection.  He also identified treatment records that were obtained in the development of his claim.  Thus, the Board is satisfied that the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were met.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The Veteran's service treatment records (STRs) were already of record.  The Veteran submitted additional treatment records from private sources and provided the necessary information for VA to obtain additional private medical records.  The Veteran's records from the Social Security Administration (SSA) were also obtained.  He was afforded several examinations.  He testified at a Travel Board hearing in support of his claim.

The Board also finds that the July 2011 examinations were adequate to allow for proper adjudication of the issues decided on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the claimed disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that VA has satisfied its duty to notify and assist. The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.

II.  Background

The Veteran served on active duty from August 1965 to May 1969 and again from March 1975 until his retirement for years of service in June 1991.  A review of the claims folder reflects that the Veteran was granted service connection for bilateral hearing loss in September 1991 and awarded a noncompensable disability rating.  He was also denied service connection for hepatitis and generalized arthritis at that time.  

The Veteran submitted his current claim for disability compensation benefits in April 2006.  He is seeking service connection for hepatitis and generalized arthritis as well as an increased rating for his service-connected bilateral hearing loss.  The Board found that new and material evidence had been received to reopen the claim for service connection for hepatitis and generalized arthritis and remanded the three issues for additional development in June 2011.

The Veteran has extensive STRs.  They include STRs for his first period of service, from 1965 to 1969, and his later service from 1975 to 1991.  In regard to his claimed hepatitis, the records from 1965 to 1969 do not reflect treatment for hepatitis or arthritis or evidence of arthritis.  He did not report any joint problems on his separation physical examination history in April 1969 and his physical examination was negative for any such findings.

The Veteran had an entrance physical for the beginning of his second period of service in August 1974.  He reported "arthritis" and a broken bone on his Report of Medical History.  The examiner noted that the Veteran reported he had broken a toe on the right foot in 1971 with no sequelae.  As to the listing of arthritis, the examiner said the Veteran reported this involved his hands and was from milking two cows.  His pain had stopped when he stopped doing the milking.  The physical examination did not find any abnormalities of the hands or right foot.  

The treatment entries show that the Veteran was seen in April 1975 for complaints of pains in his right foot that were related to the earlier pre-service fracture.  He was seen again for complaints related to his right foot in February 1977.  The examiner noted that there was a fracture some 5 years earlier.  An associated x-ray report noted some degenerative joint disease (DJD) involving the talo-cuboidal joint as well as some slight soft tissue swelling.  There was no evidence of a recent fracture.  He was evaluated for complaints involving his right heel in May 1978.  He had kicked a wall while doing martial arts.  An x-ray of the right heel was interpreted as negative for evidence of any fracture.  The assessment was contusion of the heel.  

The Veteran underwent x-rays of the cervical spine in March 1991.  He had been seen for complaints of chronic neck pain and was to be evaluated for DJD.  The report noted a calcific density within the soft tissues near the C6 and C7 spinous processes.  No DJD was identified.  The Veteran also had x-rays of both hands and right foot in September 1982.  The request noted he complained of pain and stiffness in the proximal interphalangeal (PIP) and distal interphalangeal (DIP) joints and had a history of right foot fracture.  The report stated that no significant abnormality was found.  

The Veteran was seen in January 1984 with a self-reported history of arthritis since he was 22.  The entry noted that the Veteran was not more specific.  His history of a right foot fracture was noted.  He related that he had periods of joint pain after repetitive activity.  His present flare seemed to have stemmed from work on his home some three weeks earlier.  The entry noted that x-rays of the hands and several laboratory tests for rheumatoid arthritis were done in September 1982.  [The laboratory results in the STRs show that the rheumatoid factor (RA) and anti-nuclear factor (ANF) tests were negative.]  The present complaints involved his hands and right shoulder.  There was a question of whether the complaints were related to arthritis.

The Veteran was seen again in February 1984 for pain in his right shoulder.  The entry noted that prior x-rays of the hands were negative, a right foot x-ray did show DJD and that the laboratory tests from September 1982 were negative.  An x-ray of the right shoulder from February 1984 was interpreted as negative.  The Veteran was referred for physical therapy (PT) for pain in both shoulders, the right greater than the left.  Repeat laboratory testing was negative in February 1984.  He was seen for complaints of pain in the left hand after doing heavy lifting in May 1984.  X-rays were done and were negative.  The impression was tendonitis.  

The Veteran presented with complaints of pain to the side of his head in May 1986.  The rheumatoid factor and anti-nuclear factor (ANF) tests were repeated at that time with negative results.  An entry from November 1987 noted that the Veteran had a hepatitis panel that was negative for hepatitis A and B but did show a positive result for HAVAB (TA).  The entry said there was no history of hepatitis and that the same result was shown in Alaska.  The assessment was that the Veteran had been exposed to hepatitis A in the past.  The results from an October 1987 hepatitis screen are included in the STRS.  He was referred for consult in regard to hepatitis in April 1988.  The request for the consult noted that the Veteran reported he tested positive for hepatitis.  The consult noted that that there was a positive test when the Veteran gave blood in Alaska.  The results of the October 1987 test were noted.  The impression was resolved type A hepatitis and no precautions were necessary.  The Veteran was seen for a check on June 13, 1990.  He reported having pain in his left foot over the metatarsals.  He was placed on a no running restriction for five days and to ride a bicycle instead.  An entry from June 27, 1990, noted the Veteran still experienced pain in his left foot.  He continued to ride a bicycle for his exercise.  A final clinical entry from March 1991 noted the Veteran complained of neck pain.  A history of arthritis was noted without further comment.  No x-rays were ordered.  The assessment was DJD of the cervical spine.  

The Veteran's dental records show that he completed a number of Dental Patient History Forms during his second period of service.  In April 1988 he reported a history of hepatitis.  This resulted in the consult of April 1988 that concluded he had resolved hepatitis A.  He also reported a history of arthritis.  

The Veteran also had several physical examinations during his second period of service.  A periodic examination in June 1979 was negative for any abnormalities relating to arthritis or hepatitis.  The same is true for an examination done in November 1982.  The Veteran's examination of December 1987 showed him reporting a history of arthritis since 1969 and a broken bone in 1970 as well as having a history of hepatitis.  The examiner reviewed the Veteran's history and cited to the fractured right foot, listed as happening in 1970.  The examiner also addressed the Veteran's arthritis by saying there was a diagnosis in 1969 involving swollen, painful joints that was treated with aspirin and heat with no complications.  In regard to hepatitis, the examiner cited this as questionable as the Veteran did not know when he was tested.  He stated that a liver enzyme, done in conjunction with the examination, was normal.  The examination itself found no evidence of arthritis or hepatitis.  

The Veteran had a retirement physical examination in November 1990.  The Veteran's medical history was essentially the same as with the examination from 1987.  The examiner's review of the history was also essentially the same.  There were no findings of hepatitis or arthritis on physical examination.

Finally, the Board notes that the Veteran's STRs for his second period of service contain numerous entries regarding the Veteran's weight and being outside of the weight standards for service.

The Veteran submitted his original claim for VA disability compensation benefits in January 1973.  He did not make any reference to hepatitis or arthritis at that time.  The sole issue was service connection for hearing loss.  He was afforded a VA examination, to include for pension purposes, in March 1973.  The digestive and musculoskeletal systems were said to be normal on examination.

The Veteran submitted a claim for service connection for arthritis and hepatitis in July 1991.  He said he was diagnosed with arthritis in 1969 and was diagnosed as having contracted hepatitis in 1987.  He did not list any source of treatment for his claimed disabilities.  The claim was denied in September 1991.

The RO wrote to the Veteran in regard to his current claim in July 2006.  He submitted a number of STR entries in support of his claim in August 2006.  The STR entries are duplicative of those already detailed.

The Veteran's claim for service connection and a compensable disability rating for his hearing loss was denied in October 2006.  He submitted his NOD in December 2006.  In regard to his arthritis, the Veteran said he was diagnosed with it in 1969.  He said he was told it was related to repetitive motion.  He also said this was noted on his reentering the service in 1975.  He did not realize at that time that he would have to continually run long distances and do heavy exercising to maintain his weight within standards.  As to his hepatitis, he said he was told he had hepatitis in service and did not know how this affected his health.  

The Veteran perfected his appeal by way of a letter received in August 2007.  He related several sources of healthcare since his retirement.  He also said that he had taken aspirin for his arthritis for years but was switched to Celebrex in 2006.  He also said he received disability benefits from the Social Security Administration (SSA) and that he had been seen at the Vancouver Ears, Nose and Throat (ENT) Clinic.  The Veteran submitted records from the ENT evaluation as well as private treatment records from Longview Surgical Group for the period from September 1998 to May 1999.

The Longview records relate to evaluation and surgical treatment for bilateral carpal tunnel syndrome.  There was no treatment or evaluation for arthritis and/hepatitis.  

Records from the SSA were received in October 2007.  The medical records were printed out and associated with the claims folder.  A SSA assessment from February 2007 reported that the Veteran had DJD of the right ankle and that the Veteran was obese.  A psychological assessment, also from February 2007, provided a review of medical records.  

The examiner noted the Veteran reported that he had been under stress at his teaching job.  The Veteran related an incident that occurred in September 2006 where he lost his temper.  He said an administrator felt threatened by the situation and the Veteran had not returned to work since that time.  The examiner recorded a long and detailed description of the Veteran explaining the stress of his job and how it affected him.  There was no mention that the Veteran had difficulty in hearing or understanding his students and that this caused him to leave his employment.  

The examiner noted the Veteran with osteoarthritis and obesity.  The Veteran's hearing loss was not referenced as affecting his ability to work.  The Veteran gave a history of being diagnosed with arthritis when he was 21 and reported having pain "everywhere" and "in all my joints."  The Veteran also said he was about "50% deaf" since 1969.  The examiner provided Axis I diagnoses of panic disorder with agoraphobia and major depressive disorder, mild to moderate.  

Records from Kirkpatrick Family Care for the period from June 2006 to October 2006 were included.  The Veteran had identified these records to VA earlier in his claim.  His initial visit was in June 2006.  The entry noted that the Veteran felt his major issues were obesity and osteoarthritis.  The Veteran reported he would have pain in his knees, ankles and small joints of his hands, especially after strenuous exertion.  There was no history of hepatitis.  Although an assessment of osteoarthritis was provided, no specifics were noted in this regard.  The Veteran was cautioned to reduce his aspirin intake.  An entry from July 2006 noted that liver function tests (LFTS) were normal.  Osteoarthritis was again listed without any specific finding.  Also, no x-rays were ordered.  The remaining entries did not address the Veteran's arthritis and there was no finding of hepatitis.

Treatment records from St. John's Medical Center reflect that the Veteran was evaluated for a possible vascular disorder in the lower extremities in May 2006.  

Records from Kaiser Permanente, for the period from January 2006 to May 2006, were also obtained.  The Veteran was seen in May 2006 with a complaint of right ankle pain as well as swelling in the right lower extremity.  Osteoarthritis of the right ankle was clinically assessed.  The treatment entry noted that x-rays were ordered but there was no report from the x-rays in the records.  [see later records from Kaiser].

The Veteran provided a statement regarding his hands in October 2007.  He gave a history of his duties during his two periods of service.  He was required to do a lot of writing.  He related that he had broken his right foot in 1970.  He also provided information as to why he believed he had arthritis in 1969.  He said he was milking his father-in-law's cow for about 10 days.  He developed pain in his hands.  He said he saw a Dr. Vink who told him he should stop doing the milking and to take aspirin for his acute flare-up.  The Veteran also said Dr. Vink said he had arthritis.  The Veteran recalled being seen for left hand pain in service.

Additional records from St. John's Medical Center were obtained.  They related to the Veteran's carpal tunnel surgery in December 1998.  The history and physical examination on admission recorded a history from the Veteran of having had hepatitis, it was noted the Veteran was not sure what type, as well as arthritis in his hands and shoulders.  The Veteran was not evaluated for his history of hepatitis or arthritis.

The RO wrote to the Veteran in May 2009.  The letter provided additional notice on how to substantiate his claim and provided specific information as to how his hearing loss disability was rated.  The Veteran responded that same month with a statement and additional evidence.

He also said that his arthritis had made it difficult to get around.  He said he received full retirement benefits from SSA effective May 2007.  He described his difficulties.  He also said he was treated for gout in both feet for about 10 years.  He noted that he had to engage in heavy physical activities in service in an effort to maintain his weight.  In regard to his hepatitis issue, the Veteran submitted a letter he received in service in September 1987.  The Veteran had donated blood on base and the blood was given routine tests.  The Veteran's blood was said to show the presence of an antibody to the hepatitis B core antigen.  He was advised to have further testing.  As noted in the discussion of his STRs, the Veteran did receive additional testing in October 1987 and a consult that interpreted those results in April 1988.  The result was no hepatitis B and resolved hepatitis A.

The Veteran's evidence  also included statements from his daughter and spouse in regard to the Veteran's hearing and arthritis.  His daughter said the Veteran had difficulty in understanding women's voices and high frequency.  She also said he had trouble hearing in conversations with more than one person speaking or with background noise.  She said she helped him put on his shoes and socks as his arthritis made it difficult for him.  The spouse's statement repeated the same hearing problems.  She noted that the Veteran's arthritis troubled him in service.  She said he had to exercise and run all the time and it would cause his arthritis to flare-up.  She related she also had to help the Veteran with his shoes and socks and getting around.

The Veteran provided records from J. J. Nakishima, M.D., for evaluations and treatment provided in December 2007 and February 2008.  The Veteran had been referred for evaluation of his complaints of joint pain and swelling.  A working diagnosis of gout was noted.  The Veteran reported a 10-year history of intermittent swelling and other symptoms in his toes.  Dr. Nakishima noted that the Veteran reported a history of arthritis symptoms dating back to high school with shoulder pain and in his 20's of being diagnosed with "wear-and-tear" arthritis.  The Veteran complained of pain in his neck, shoulders, hands, feet, knees, ankles and hip.  Dr. Nakishima noted a recent fracture of L2 to L4 when the Veteran fell off a hay trailer.  He also noted that the Veteran's laboratory values had been normal.  No x-rays were done.  The impression was inflammatory polyarthritis and question underlying inflammatory disease.  It was felt the Veteran also had gout.  Additional laboratory studies were to be done.  The Veteran was seen again in February 2008.  He had not had any flare-ups since the last visit.  The final assessment was polyarticular gout.  

The Board notes that the Veteran provided several authorizations to obtain private records.  These included from Longview Surgical Group, Dr. C. Jolly and St. John's Medical Center in regard to his carpal tunnel.  Records from those sources are already in the claims folder.  

The same is true for records from Kirkpatrick Family Care; however, additional records for the period from January 2007 to August 2009 were received.  An entry from January 2007 noted that the Veteran complained of diffuse generalized pains.  He was also noted to have an extreme degree of stress anxiety.  The examiner stated that he believed the Veteran should be disabled from his teaching duty because of his degree of anxiety making it hard to control his medical problems.  An entry from August 2007 noted that the Veteran had had a magnetic resonance imaging (MRI) of his lumbosacral spine following his fall in July 2007.  The entry said the MRI report did not show any abnormalities.  Another entry from August 2007 assessed the Veteran's left foot pain as gout; no bony abnormalities were noted on the x-ray.  In May 2008 the examiner noted that the Veteran previously showed abnormal LFTS but felt this was due to fatty liver infiltration.  

Additional records from St. John's, for the period from November 2004 to May 2008 were received.  The Veteran was seen for complaints of left ankle and left foot pain in November 2004.  No injury was involved.  X-rays of the ankle and foot were negative although an osteophyte was noted as arising from the calcaneus at the attachment of the plantar aponeurosis to the Achilles tendon.  The impression was acute gout.  Records from July 2007 relate to treatment for the Veteran's back injury suffered in his fall from the hay trailer.  

The Veteran submitted a separate claim for service connection for arthritis of the left foot in October 2009.  He claimed he fractured his left foot on active duty.  

A negative reply for records from Kaiser Permanente was received in January 2010.  The prior authorization from the Veteran had to be resubmitted as he had not identified any specific records to be searched.  The response indicated there were no records pertaining to hearing loss, arthritis, or hepatitis during 2009.

The Veteran submitted an amalgamation of private medical records in January 2010.  The Veteran said they were from Kaiser, Dr. Jolly, St. John's Medical Center and Dr. Nakishima.  The Veteran also said he had made attempts to obtain records from Dr. Christiansen but had not been successful.  The records covered a period from October 1996 to February 2008.

A review of the records confirms the Veteran's statement as to the sources of the records.  Nearly all of the records are duplicative of evidence already in the claims folder, although there were a number of x-ray reports pertinent to the Veteran's claim.  There was a cervical spine x-ray report from Kaiser, dated in March 1997 that said there were degenerative changes of the spine with osteophytes noted at multiple levels.  An x-ray of the cervical spine from December 2000 was said to show mild degenerative disc changes throughout the cervical spine.  An x-ray of the right shoulder at that time was interpreted to show some minimal heterotopic calcification near the greater tuberosity with some slight degenerative change at the acromioclavicular (AC) joint.  A May 2002 x-ray report for the left foot noted that the Veteran reported having fallen the night before and bending his foot and toe backwards.  The report said there was no acute fracture or dislocation.  Some mild degenerative changes were present diffusely throughout the left foot.  An x-ray of the right ankle in May 2006 was said to show some mild degenerative changes diffusely throughout the right ankle.  A very small osteophytic spur was present both in the insertion of the plantar aponeurosis and Achilles tendon upon the calcaneus.

Treatment entries show that the Veteran was seen on a number of occasions for complaints of pain that he attributed to arthritis.  A note from September 1996 said the Veteran complained of a headache for two months.  The pain radiated up from both shoulders.  In October 1996 he reported some relief of his headaches by taking Naprosyn.  The Veteran complained of left knee pain that he said began approximately 6-8 weeks earlier.  There was no injury.  He did not think the pain was in the joint.  He was treated for right shoulder pain in November 1996.  He was seen for continued complaints of neck pain in March 1997 and December 1997.  He was evaluated for complaints of neck and right shoulder pain in December 2000.  The assessment at that time was osteoarthritis.  The Veteran was evaluated for left foot pain in November 2004.  The assessment was that it could be gout and a medication change was made.  In May 2006 he was evaluated for pain and swelling in his right ankle.  

The Veteran was issued a supplemental statement of the case (SSOC) in April 2010.  He submitted a response to the SSOC in May 2010.  The Veteran disputed the denial of an increased rating for his hearing loss.  He also addressed the denial of service connection for generalized arthritis.  In that regard, he detailed a number of STR entries that he felt supported his contentions.  He said that he broke his left foot while running in June 1990 and that the STR entries showed treatment for this.  He said his visits to the doctor for complaints of pain could be attributed to his heavy exercise in service to maintain his weight.  He contended that all of this exercise caused his arthritis to flare-up in service.  As to his hepatitis claim, he noted that tests show he had contracted hepatitis A in service.  He said he had no idea how it had impacted his health and questioned whether the hepatitis was a contributing factor to his diabetes.

VA audiology clinic notes from August and September 2009, respectively, were received.  The entries show that the Veteran was fitted for, and issued, hearing aids.

The Veteran submitted records from PT Northwest for physical therapy he received in April 2010.  His treatment was to relieve neck pain but he reported having arthritis in multiple joints.  

The Veteran was seen in the VA audiology clinic in September 2010.  The clinical entry noted that the Veteran's hearing aids were cleaned and adjusted.  The Veteran was said to be pleased with the increased sound.

The Veteran testified at a Travel Board hearing in April 2011.  The Veteran said that he received hearing aids from VA in 2009.  He said that they sometimes helped with his being able to hear.  The Veteran said he had difficulty where there was background noise or conversations.  Those conditions made it hard to discern what was being said.  He said his last hearing test was six months earlier.  He was treated for an ear infection but it was also determined that his hearing aids were not working properly.  He said he watched television at a higher volume than his wife or daughter.  

The Veteran described his duties during his second period of service.  He said he was an architectural engineer.  This required him to do a lot of work with his hands.  He said he went to the doctor for pain in his hands in service.  The Veteran said he had x-rays of shoulders, feet, hands, and right foot.  He also thought he had had an x-ray of his left foot when he broke it.  The Veteran's representative questioned the Veteran regarding a number of STR entries that reflected evaluation and/or treatment for complaints of pain during service.  

As to his hepatitis, the Veteran said he was sent to Alaska on temporary duty in 1987.  He said there was an outbreak of hepatitis at his base at the time.  He was asked if it was hepatitis A but said he did not know if it was hepatitis A or B.  The Veteran said he was told it was hepatitis B by way of a letter from 1987 but was later told it was hepatitis A in 1988.  The Veteran was asked if he had any current symptoms of hepatitis.  He said that he did not know.  He reported that he felt tired a lot and thought that could be a symptom.  He said he had asked his doctors about the long-term effects of his exposure but they were reluctant to say anything.  

The Board remanded the case for additional development in June 2011.  The Veteran was to have examinations to assess his claims for service connection for generalized arthritis and hepatitis.

The Veteran was afforded a VA examination for his claimed hepatitis in July 2011.  The examiner noted that she had reviewed the claims folder.  The examiner cited to the several STR entries related to the Veteran's claimed hepatitis.  The results of the October 1987 test were related as well as the consult from April 1988.  Finally, the Veteran's November 1990 retirement physical that noted a question of hepatitis based on past test results.

The examiner reviewed the Veteran's STRs and statements to note he was in Alaska at the time of a hepatitis outbreak.  She noted that the Veteran was denied the opportunity to donate blood as a result of having some type of hepatitis.  The Veteran had never been treated for hepatitis.  The examiner reviewed possible sources of infection.  The Veteran was not a drinker, did not handle blood products or was exposed to wounded personnel in service.  The Veteran also denied receiving any blood transfusions, intravenous drug use or other high risk behaviors.  

The examiner had several laboratory studies done in conjunction with the examination.  The studies showed no evidence of liver impairment.  The studies were negative for the hepatitis C antibody, hepatitis B surface antigen, hepatitis A antibody IgM, and HBcAB.  The results were positive for the hepatitis A antibody.  

The examiner stated that the Veteran had a remote history of hepatitis A that was resolved.  She stated there was no current liver disease.  She also stated that hepatitis A did not cause chronic liver disease.  She noted that the positive hepatitis A IgB serology meant that the Veteran now had immunity to hepatitis A. 

The Veteran was also afforded a VA examination in regard to his claim for service connection for generalized arthritis.  The examiner said that he obtained a history from an interview of the Veteran and his review of the claims folder and STRs.  He noted the examination was part of a Board of Veteran Appeals case to determine if the Veteran had a service-connected disability of arthritis related to complaints of joint pains while he was in the service.  

The examiner said he asked the Veteran to describe which joints specifically were bothering him and that he felt were related to his military activities.  The Veteran identified his neck, bilateral shoulder, bilateral hands, bilateral hips, bilateral knees, bilateral ankles, and bilateral feet.  The examiner noted that the Veteran admitted that the right foot was fractured in 1970 while he was working at a paper mill.  He said the Veteran further admitted that this was after his first active duty and prior to reengaging in military activity in 1975.  The examiner added that the Veteran said he understood that this would not be considered for service connected disability as it happened while he was not in active service.  The examiner said the Veteran was also making no claim that his military activities aggravated this condition beyond the natural progression.  

The examiner provided a detailed review of a number of STR entries.  These include an April 24, 1975, entry where the Veteran was seen for right foot fracture of the 2nd tarsal bone 4 years ago.  A January 16, 1984, entry where the Veteran was complaining of multiple joint pains and feeling of stiffness with swelling and redness, specifically in the right shoulder and bilateral hands.  At that time the Veteran claimed he had arthritis since age 22.  X-rays of his hands at the time were negative.  The examiner cited to laboratory tests including ANA, RA, ESR (erythrocyte sedimentation rate) and CBC (complete blood count) with all having negative results.  An entry from March 17, 1984, noted the Veteran was working several days ago and complained of swelling in left hand.  He was diagnosed with tendinitis.  On February 3, 1984, the Veteran complained of morning stiffness, multiple joint involvement, right shoulder most symptomatic.  

The examiner also cited to an entry from March 12, 1991, where the Veteran complained of neck pain for 2 weeks.  The diagnosis was DJD of the cervical spine.  An entry from June 13, 1990, recorded that the Veteran complained he had hurt his left foot.  The examiner also noted that on June 27, 1990, the Veteran was seen for a complaint of a painful left foot.  The Veteran was noted to be still riding a bicycle and his weight loss was continued.  This was during a weight loss program.  The Veteran was diagnosed with shin splints in May 1986.

The examiner provided an assessment of post-service treatment records that included a bilateral endoscopic carpal tunnel release for carpal tunnel syndrome in December 1998.  In November 2004 the Veteran was diagnosed with gouty arthritis in his left ankle.  In January 2008 he was seen by primary care with a notation of chronic pain syndrome and an MRI of the lumbosacral spine which showed no abnormalities.  An entry from November 8, 2007, noted that the Veteran had a recent gouty flare up of the left 1st metatarsophalangeal joint.  An entry from July 10, 2007, noted that the Veteran had fallen off a truck in 2007 with questionable fractures across L2, L3, and L4 lateral processes.  He also cited to an entry from December 11, 2007, where the Veteran had a rheumatology evaluation and was diagnosed with polyarticular inflammatory disease as well as gout. 

The examiner listed the Veteran's complaints involving his neck, shoulders, hands, hips, knees, ankles and feet.  The Veteran related that he believed all of his symptoms began while in service.  In regard to his feet, the Veteran said he thought he broke his left foot in service while running and that this was related to the left foot pain noted in his records in June 1990.  The examiner noted that there was no documentation of a left fracture in service.  The examiner said the Veteran differentiated this from the gouty flare-ups of arthritis in the metatarsophalangeal joint.  The examiner said the Veteran was diagnosed with gout as early as 2007 and had gouty flare-ups that involved at least his left ankle and his left 1st metatarsophalangeal joint.  The Veteran reportedly said he could clearly differentiate these flare-ups from the more chronic pain that he said was related to his military activities.

The examiner said that new x-rays were ordered for the cervical spine, bilateral shoulders, bilateral hands, bilateral hips, bilateral knees, bilateral ankles and bilateral feet.  The results of the x-rays were included in the examination report.  X-rays of the hands were said to show very mild interphalangeal joint space narrowing.  X-rays of the shoulders showed mild narrowing of the left AC joint and mild to moderate narrowing of the right AC joint.  Small calcifications were seen in position of the left rotator cuff.  The impression was mild to moderate degenerative changes of the AC joint, right greater than left, and left calcific tendonitis.  X-rays of the hips showed mild narrowing of the bilateral hip joints and sacroiliac joints.  The impression was minimal degenerative changes for age.  

X-rays of the cervical spine were interpreted to show mild disc space narrowing involving all levels of the cervical spine.  X-rays of the ankles showed no gross fracture.  Bone spurs were seen of the calcanei, right greater than left.  X-rays of the knees showed minimal narrowing of the bilateral medial compartments and enthesophyte formation at the insertions of the quadriceps tendons on the calcanei bilaterally.  The impression was minimal degenerative changes, likely commensurate with age.  Finally, x-rays of the feet were interpreted to show bone spurs bilaterally that involved the midfeet and calcanei, right greater than the left.  The impression was scattered mild to moderate degenerative changes, righter than left.  

The examiner provided the results of his physical examination of the respective joints.  He also provided the following diagnoses:  1. Chronic neck strain.  2. Chronic bilateral hand strain.  3. Right hip strain.  4. Normal left hip exam today.  5. Right knee chondromalacia patella.  6. Left knee normal exam today.  7. Chronic bilateral ankle strain with gouty flare-ups.  8. Right foot post-traumatic DJD.  9. Bilateral foot chronic intermittent pain with gouty flare-ups.  10. Bilateral shoulder rotator cuff tendonitis.  The examiner addressed the relationship of the respective diagnoses to the Veteran's claimed disability as follows:

1. chronic neck strain: He was seen in the military and treated for neck strain with possible DJD.  X-rays now do not show significant DJD but he does continue to have complaints consistent with a chronic neck strain.  It is most likely that his chronic neck strain is related to the same complaint treated in service.

2. chronic bilateral hand strain: He does not have significant arthritis on x-rays of his hands.  He did have complaints and treatment in service consistent with chronic strain of his hands.  He continues to have similar complaints to this day.  It is most likely that his current bilateral hand strain is related to that treated in service. 

3. chronic right hip strain: the area of complaint is across lateral hip.  There is no documentation of similar complaints in service.  There is no significant hip arthritis on x-ray.  It is less likely than not that his current right hip strain is related to military activities.  He did suffer trauma to his lumbar spine after he left the military.  This can cause pain that radiates to the lateral hip.  It is at least as likely as not that his lateral hip strain is related to his non-service related low back condition.  

4. left hip: no active arthritis and no problems on exam today.  He does not have a chronic left hip condition related to his military activities. 

5 and 6.  right and left knee: There is no documentation of knee problems in his service medical records.  His left knee is normal today and asymptomatic.  There is minimal arthritis on x-ray of both knees.  Chondromalacia patella is common at his age.  It is less likely than not that his right knee chondromalacia is related to military service.  It is not likely that he has a left knee condition due to military service.

7. chronic bilateral ankle strain with gouty flare ups: Exam of both ankles today shows minimal symptoms and some decreased range of motion.  X-rays show no significant arthritis.  He has history of gout affecting his ankles.  There is no documentation of ankle problems in the service.  It is not likely that his current bilateral ankle complaints are due to military service.  It is more likely than not that his current ankle complaints are due to his nonservice-connected gout. 

8. right foot post traumatic DJD.  He fractured his right foot as a civilian.  This condition was not caused by or aggravated beyond natural progression by his military service.  He also suffers from residual of gouty flare ups in his feet that are not related to military service. 

9. left foot.  He was seen in the military for complaints of left foot pain and injury.  There is no evidence by x-ray then or now that he suffered a fracture or has significant DJD or post-traumatic arthritis of his left foot.  His left foot condition is not likely due to his military activities.  His left foot condition is most likely due to his nonservice connected gout.

10. bilateral shoulders.  He was treated for shoulder problems in the military.  He continues to suffer from the same problem today.  This problem is due to rotator cuff tendonitis and not DJD.  The arthritic changes of his AC joints on x-ray are age related and not symptomatic.  It is most likely that his current bilateral rotator cuff tendonitis is related to activities in the service.

11.  The patient was diagnosed with gouty arthritis with flare-ups across bilateral ankles and bilateral feet by his history.  There is clear documentation that he has at least had gouty flare-ups in the left ankle and in the 1st metatarsophalangeal joint.  This gouty arthritis developed many years after he left the military.  I therefore conclude it is not likely that his development of gouty arthritis is related to any joint pain complaints in service or any military activities.  

12. Generalized arthritis:  This patient does have multiple complaints of multiple joint pains throughout his military career.  Multiple x-rays and laboratory test were negative for a systemic inflammatory arthropathy.  His joint complaints can be explained by individual diagnoses as listed above.  He does not suffer from a systemic generalized arthritic condition due to his military service. 

VA examination report of July 15, 2011.

Based on the examination findings, the Veteran was granted service connection for chronic neck strain, right shoulder rotator cuff tendonitis, left shoulder rotator cuff tendonitis, right hand strain and left hand strain in October 2012.  

The Veteran's claim for generalized arthritis and hepatitis remained denied.  He was issued a SSOC in November 2012.  His case was returned to the Board for appellate review.

III.  Analysis

Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury, contracted in the line of duty, incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

 Hepatitis

In addition to the above requirements, in order for service connection to be granted for a claimed disability, there must be evidence of the current existence of such claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223 (1992) (current disability is a prerequisite to an award of service connection).  

The Veteran's STRs document he was exposed to hepatitis A in service.  The STRs also reflect that serology testing and a consultation from April 1988 determined that he had had hepatitis A and that the condition was resolved.  There is no medical evidence in the STRs to reflect any other type of hepatitis or any active disease.

The post-service treatment records note a history of hepatitis as related by the Veteran.  There is no evidence in the private medical records of active hepatitis or liver disease.  The VA examiner of July 2011 reviewed the evidence of record to note the Veteran's history as related.  The examiner also ordered concurrent laboratory studies to ensure the Veteran's current statute.  The results of those studies were that the Veteran did not have any form of hepatitis and that he was immune to hepatitis A.  The examiner also stated that the evidence of record did not show liver disease.  

The Board has considered that lay evidence in the form of statements or testimony of the Veteran is competent to establish evidence of symptomatology where symptoms are capable of lay observation even where there is no evidence in the STRs.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board notes that lay evidence may also be sufficient to establish a current diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (describing situations when lay evidence can be competent and sufficient to provide medical diagnosis).  Here, however, the Veteran has not provided lay evidence of a current diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, hepatitis is a disease process that is confirmed by laboratory tests and not one that is capable of lay observation.  The Veteran is not competent to say whether he does have hepatitis or liver disease.

The medical evidence of record establishes that the Veteran does not have hepatitis, of any form, and does not have liver disease.  Absent evidence of a current disability, at any time during the pendency of the appeal, the Veteran's claim for service connection for hepatitis is denied.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Generalized Arthritis

As noted, the Veteran was granted service connection for cervical spine, bilateral shoulder and bilateral hand disabilities in October 2012.  The basis for the grant of service connection was that the several disabilities were due to strain that could be related to symptoms in service.  

As the Veteran is claiming service connection for arthritis, a condition listed as a chronic condition under 38 C.F.R. § 3.309(a), continuity of symptomatology is for potential consideration in this case.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The regulation provides that where a chronic disease is shown in service or within the presumptive period under 38 C.F.R. § 3.307, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly due to intercurrent cause. 

The regulation further provides that that the rule does not mean that any manifestation of joint pain in service will permit service connection of arthritis that is first shown as a clinical entity at some later date.  The Federal Circuit interpreted the provision as requiring that there be a reliable diagnosis of the chronic disease in service.  Further, that '[t]o be shown in service,' the disease identity must be established and the diagnosis not be subject to legitimate question."  Walker, 708 F.3d at 1335.

The Veteran's STRs reflect a number of entries where he was seen for complaints of pain.  In some instances, the complaints were due to a direct injury such as when he kicked a wall doing martial arts, was doing heavy work around his house, or running.  At other times, there were no specific events that lead to his seeking evaluation/treatment for his complaints of pain.  The STRs contain x-ray evidence of arthritis in the right foot in February 1977 that was attributed to the Veteran's right foot injury that occurred between his two periods of active service.  There is no other report of x-ray evidence of arthritis in the STRs.  He received numerous x-rays in regard to his complaints involving his shoulders and hands.  The Veteran received a clinical assessment of DJD of the cervical spine but this was never shown on x-rays. 

The evidence of record does not show that the Veteran manifested a disability involving arthritis within one year after service.  He submitted his initial claim for the same issue in July 1991.  There were no private records submitted with the claim.  The RO denied the claim on the basis of a review of the Veteran's STRs not showing the claimed disability.  Thus, service connection on the basis of 38 C.F.R. § 3.303(b) is not in order as the evidence does not establish a chronic disability in service or within one year after service.  The Veteran must show his current disability is related to his military service.

The objective medical evidence of record does not establish that the Veteran has generalized arthritis as a disability.  This finding is supported by the detailed VA examination report from July 2011.  The examiner conducted an extensive review of the STR evidence, the post-service medical evidence and took a history from the Veteran.  In addition, current x-rays were done and used in making the determinations provided by the examiner.  The examiner noted the absence of serological evidence of a systemic process and concluded that the arthritis present in the Veteran's several joint groups was explainable by individual diagnoses.  There is no objective medical evidence to contradict this opinion.  

The examiner said there was no significant arthritis of the right hip and no arthritis of the left hip.  For that matter, the examiner said there was no problem involving the left hip.  Further, there was no evidence of any complaints regarding the hips in service.  The examiner cited to the Veteran's low back injury in July 2007 and concluded that the identified right hip strain was at least as likely as not related to the back injury.  The examiner further noted that there was no documentation of a knee problem in service.  The left knee was normal and asymptomatic on examination.  He noted that x-rays showed minimal arthritis for both knees.  The examiner, as did the interpreting radiologist, related the findings of arthritis as due to age.  

The examiner addressed the Veteran's ankles and noted that there was no documentation of ankle problems in service.  He noted that current x-rays did not show evidence of any significant arthritis.  The x-ray report noted bone spurs on the calcanei.  The examiner also noted that the Veteran had a history of gout and treatment for complaints of gout related to his ankles.  He opined that the Veteran's current ankle complaints were more likely than not due to his gout.  

The examiner acknowledged the posttraumatic DJD identified in the right foot.  However, it was further noted that the right foot injury occurred between the Veteran's two periods of active service.  It was reported by the Veteran and acknowledged by the military examiner at the time of the Veteran's physical examination to reenter service in 1974.  The examiner stated that the DJD was not due to service and that it was not aggravated in service beyond the normal progression.  The examiner further noted that that the Veteran suffered gouty flare-ups of his feet that were not related to service.  

In regard to the left foot, the examiner noted the entries in the STRs that addressed complaints of left foot pain but also noted that there was no x-ray evidence in service or currently that there ever was a fracture of the left foot or that there was significant DJD or posttraumatic arthritis.  The examiner attributed the Veteran's symptoms in the left foot to nonservice-connected gout.  

In regard to the Veteran's gout, the examiner noted that it was diagnosed years after service.  He concluded that the evidence did not show the gout was related to the Veteran's military service.  

As with the Veteran's hepatitis issue, the Board has considered the Veteran's lay statements.  In essence, he has attributed every instance of joint pain in service as indicative of arthritis.  This is clearly not supported by the evidence of record.  The Veteran is not competent to provide an assessment of arthritis in service as this requires a diagnosis by a medical professional.  Nor is he competent to relate any current diagnoses of arthritis to his military service.  The medical evidence of record, to include his private treatment records, does not relate the Veteran's claimed arthritis to his military service.  The VA examiner's opinion is negative in that regard.  The totality of the evidence does not support a finding that the Veteran has generalized arthritis or that any currently diagnosed arthritis represents a disability that is related to his military service.  His claim for service connection is denied.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting service connection for the claimed issues.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).


ORDER

Service connection for hepatitis is denied.

Service connection for generalized arthritis is denied.


REMAND

VA regulations provide that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must included a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85 (2012).

Evaluations of defective hearing range from noncompensable to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  Tables VI, VIa, and VII as set forth in the regulations are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85 Diagnostic Code 6100 (2012).

When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2012).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2012).

The assigned evaluation is determined by mechanically applying the rating criteria to certified test results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Veteran submitted an audiogram from the ENT Clinic of the Northwest dated in August 2010.  The audiogram included the results of speech discrimination testing; however, the report did not indicate whether the Maryland CNC test was used in the speech discrimination testing.  The June 2011 Board remand included instructions to contact the clinic to determine if the Maryland CNC test was used with the testing in August 2010.

The Appeals Management Center (AMC) contacted the ENT Clinic of the Northwest in regard to asking whether the Maryland CNC test was used with the audiometric testing done in August 2010.  The clinic provided a response in October 2012.  The response included a copy of an audiogram form; however, no results for hearing testing at the designated frequencies were listed.  Speech recognition scores of 74 percent for the right ear and 68 percent for the left ear were shown. 

A cover letter from the clinic indicated that the October 2012 speech testing was done using the Maryland CNC test as per VA protocol.  The letter went on to provide what appears to be a summary of an audiometric examination as it states an audiogram demonstrated hearing sensitivity within normal limits for both ears at below 1 Kilohertz, sharply sloping to severe in both ears.  Bone conduction testing was also mentioned.  The letter also included the speech discrimination scores as previously noted.

The Veteran had also been afforded a VA audiology examination in July 2011.  

The AMC reviewed the evidence from the ENT Clinic and the VA examination.  The VA results did not justify a compensable disability rating.  The AMC noted that the October 2012 submission did not include audiometric results, only the speech discrimination scores.  However, the AMC determined that the scores, and the scores alone according to the wording in the rating decision, justified an increased rating to 10 percent.  The rating was made effective from the date of the discrimination testing, October 9, 2012.  

The Board is unable to discern the basis for the increased rating as determined by the AMC.  The applicable regulations require either the use of a level of hearing as determined by a combination of discrimination score and puretone threshold average, or a puretone threshold average.  See 38 C.F.R. § 4.85, Tables VI, VIA.  There is no provision in the regulations for a schedular rating for a hearing loss disability on the basis of a discrimination score standing alone.  

The issue must be remanded to give the Veteran the opportunity to submit the results of any audiometric testing that was done at the time of the speech discrimination testing in October 2012, if any.  

The audiometric evidence of record includes the following test results:






HERTZ


Oct. 2006
1000
2000
3000
4000
Average
RIGHT
20
35
65
65
46
LEFT
25
25
60
60
43

No speech testing scores were recorded.




HERTZ


Feb. 2007
1000
2000
3000
4000
Average
RIGHT
15
35
65
70
46
LEFT
10
50
60
65
46

The Veteran was noted to have speech recognition scores of 92 percent for each ear although the type of word list used was not identified.  This test was done in conjunction with the Veteran's SSA evaluation.

The Veteran was afforded a VA audiology examination in June 2009.  Audiometric testing at that time demonstrated the following decibel losses at the tested frequencies:




HERTZ


June 2009
1000
2000
3000
4000
Average
RIGHT
15
40
65
65
46
LEFT
20
50
65
65
50

The Veteran had speech recognition scores of 96 percent for each ear.

The August 2010 evaluation from the ENT Clinic provided the following results:




HERTZ


Aug. 2010
1000
2000
3000
4000
Average
RIGHT
15
40
65
70
48
LEFT
20
60
75
75
58

Speech discrimination scores of 72 percent for the right ear and 76 percent for the left ear were included.  

Finally, the results from the Veteran's VA examination of July 2011 were:




HERTZ


July 2011
1000
2000
3000
4000
Average
RIGHT
15
45
65
65
48
LEFT
25
70
65
65
56

The Veteran had speech recognition scores of 98 percent for the right ear and 88 percent for the left ear.

As shown, the several audiograms and speech tests of record reflect a fairly consistent pattern in regard to average decibel hearing loss and speech discrimination except for the two speech discrimination scores from the ENT Clinic in August 2010 and October 2012, respectively.  Those two scores represent substantially lower scores than that at the time of the unidentified audiogram from October 2006, the February 2007 SSA audiology evaluation and the VA examinations in June 2009 and July 2011.  The Veteran should be afforded a VA audiology examination on remand to obtain current results and to request the examiner to assess the basis for the differences in discrimination scores.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the ENT Clinic of the Northwest and ask if audiometric testing was done at the time of the speech discrimination testing in October 2012.  If so, those results should be requested.

2.  Following completion of the above, the Veteran should be afforded a VA audiology examination to assess his current level of bilateral hearing loss disability.  The claims folder must be provided to the examiner and reviewed as part of the examination.  The examiner must indicate in the examination report that such a review occurred.  

In addition to the necessary audiometric testing required for the examination, the examiner is requested to review the speech discrimination scores of record and comment on the possible basis for the variation in the October 2012 scores reported as opposed to the other scores of record.  If additional testing reports from the ENT Clinic of the Northwest reflect similarly different speech discrimination scores using the Maryland CNC, those reports should be discussed as well.  The examiner must also address the effect of the hearing loss disability on the Veteran's occupational functioning and daily activities.  

3.  After undertaking any other development deemed appropriate, the RO/AMC should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a SSOC and afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO/AMC.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO/AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


